890 So. 2d 552 (2005)
S.M., Mother of M.M. a Child, Petitioner,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Respondent.
No. 5D04-3440.
District Court of Appeal of Florida, Fifth District.
January 14, 2005.
Timothy A. Straus of Moyer, Straus & Patel, P.A., Altamonte Springs, for Petitioner.
Charles D. Peters, Orlando, for Respondent.
PER CURIAM.
S.M. seeks this court to require the lower court to vacate an order entered in a dependency proceeding under which S.M.'s child was placed in emergency, temporary shelter. The sole issue is whether the lower court erred in denying S.M.'s request to present testimonial evidence from a witness who was neither a parent nor legal custodian of the child. We treat the petition as an appeal pursuant to Florida Rule of Appellate Procedure 9.146 and reverse. Fla. R.App. P. 9.040(c). In doing so, we adopt the holding and analysis of the Second District in G.P. v. Family Continuity Program, 875 So. 2d 715 (Fla. 2d DCA 2004).
REVERSED.
SAWAYA, C.J., PLEUS and TORPY, JJ., concur.